     Case 3:20-cv-00330-JBA Document 144 Filed 06/30/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 Castro,
           Plaintiff,
           v.
                                                          Docket No. 20-cv-330 (JBA)
 Yale, et al,
         Defendants.


                  ORDER OF DISMISSAL ON REPORT OF SETTLEMENT

       Counsel reported that this matter has been settled and that no further action

is required.      This case will now be dismissed, on consent of counsel.

       If the parties wish to file a stipulation of dismissal (for approval by the court

or for inclusion in the Court's file), they may move to re-open the case by July 29, 2021

       Request to extend this date may be made by motion filed under D. Conn. L. Civ.

R. 7(b)(2).

                                             IT IS SO ORDERED.

                                             /s/_____________________________
                                             Janet Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 29th day of June 2021.
